Citation Nr: 9933490	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-01 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for patellofemoral pain 
syndrome of the left knee, currently rated at 10 percent, to 
include the question of the propriety of the reduction from 
20 percent to 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from May 1979 to April 1988.

By rating action in August 1997, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, 
proposed to reduce a 20 percent rating to 10 percent for the 
veteran's left knee disability.  By rating decision in 
November 1997, the reduction was effectuated and the 
appellant appealed that reduction to the Board of Veterans' 
Appeals (Board).


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support the claim includes obtaining medical 
records to which she has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran has complained of pain, weakness, and giving way 
in her left knee, which affects the functional ability of the 
left knee.  A VA examination report dated in June 1997 noted 
pain on range of motion of the left knee, as well as likely 
fatigability due to increased use, but did not discuss 
additional range of motion loss caused by any pain or 
fatigability.  A subsequent VA examination in November 1997 
noted decreased range of motion with pain, and stated that 
weakened motion, incoordination, and fatigability found in 
the examination could not be further quantified in terms of 
additional loss of range of motion without more testing.  
Another VA examination is needed in order to accurately 
assess the degree of functional impairment in the veteran's 
left knee, including, if possible, additional range of motion 
loss caused by the above factors.

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated her for symptoms related to her 
left knee since August 1999.  After 
securing any necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
the left knee disability.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include x-ray 
studies and range of motion tests 
expressed in degrees and in relation to 
normal range of motion.  The examiner 
should be asked to determine whether the 
veteran's left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to her 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also specifically provide 
an opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time.  
This determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, with 
particular consideration to the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in 
regard to the veteran's left knee.  If 
action taken remains adverse to her, she 
and her accredited representative should 
be furnished with a supplemental statement 
of the case concerning all additional 
evidence added to the record and they 
should be given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


